DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16, 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the instant claim requires the fluid comprises an amount of an additive that is effective to appreciably reduce bubble formation within the fluid; and the additive comprises particles. Nucleation is a phase change process that occurs on the basis of the energetic differences between phases of the materials present. It is considered for purposes of examination that any interface between the recited fluid and a phase distinct from it, e.g. the interior wall and/or particles, constitutes a nucleation site. However, it is not clear or definite to one of ordinary skill in the art as to whether a dissolved gas that would otherwise form a bubble is a required feature of the claimed device.
Furthermore, it is not clear or definite as to how bubbles in the fluid are reduced by providing a nucleation site; even if bubbles form around the particle additive, they are still within the fluid. Therefore the claim is indefinite to one of ordinary skill in the art. The dependent claims do not clarify this indefiniteness and therefore inherit it.
The Office notes that Applicant’s specification (¶102) may contain clarifying language as to how an increase in the number of nucleation sites mitigates the number of bubbles.
Regarding claims 1, 18, and 20, the term “appreciably” in claims 1, 18, and 20 is a relative term which renders the claim indefinite. The term “appreciably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Though the specification indicates reducing the number of bubbles by a factor or 2 (or 3), it is unclear how this occurs since the particles provide the nucleation sites for the bubbles to form. In other words, it is not clear how the bubbles are reduced by providing a place to nucleate. The dependent claims do not clarify this indefiniteness and therefore inherit it. 
The Office notes that Applicant’s specification (¶102) may contain clarifying language as to how an increase in the number of nucleation sites mitigates the number of bubbles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 20090116118 A1) in view of Everaerts (WO 2017116892 A1).
Regarding claim 1 and 8, 9, Frazier teaches a device including a fluid lens (Abstract, e.g. Fig. 1a, ¶134, a thixotropic fluid lens), wherein the fluid lens comprises: 
a membrane (12); 
a substrate (10); and 
a fluid (14) located within an enclosure formed at least in part by the membrane and the substrate (Figs. 1), wherein:
the membrane is an elastic membrane (Abstract, ¶72, etc.).
Frazier explicitly shows that the lens fluid is thixotropic (¶134, cf. Applicant’s specification ¶22).
Frazier does not explicitly show the fluid comprises an amount of an additive that is effective to appreciably reduce bubble formation within the fluid, or the additive comprises particles.
Everaerts explicitly shows a variable optical device utilizing thixotropic optical fluids including thixotropic additives particles such as silica (p. 8, ll. 20-32; cf. Applicant’s specification ¶65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized thixotropic silica in the fluid of Frazier for the purpose of tuning the viscosity of the fluid lens and thus stabilizing the shape when the fluid is still, in view of its thixotropic properties.
The modified Frazier does not explicitly disclose the function that bubble formation is appreciably reduced. Nevertheless, it is considered that this function would be achieved with high probability by utilizing the thixotropic fluid of the modified Frazier, since all the structural and compositional requirements of the claim have been met. 
Regarding claim 2, the modified Frazier teaches the device of claim 1, wherein the fluid includes a silicone oil (¶82), a polyphenyl ether, or a polyphenyl thioether.
Regarding claim 3, the modified Frazier teaches the device of claim 1, wherein the fluid comprises a suspension of the particles (sequitur from addition of silica in silicone to Frazier per Everaerts, silica being insoluble therein).
Regarding claim 7, the modified Frazier teaches the device of claim 1, but does not explicitly show wherein the particles interact with each other to form particle aggregates within the fluid.
Absent any criticality of the aggregation on the operation of the fluid lens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that like silica particles would aggregate on an energetic basis (i.e. minimizing the interface between phases) to form larger silica particles in an otherwise inert fluid such as the silicone oil disclosed by Frazier.
Regarding claim 10, the modified Frazier teaches the device of claim 1, and fairly suggests wherein the device comprises nucleation sites for bubble formation within the fluid (silica does not dissolve in silicone oil and provides such an interface).
Regarding claim 11, the modified Frazier teaches the device of claim 10, and fairly suggests wherein the nucleation sites include the particles (a solid interface of silica in silicone oil necessarily functions as a nucleation site if gas is present).
Regarding claim 12 and 13, the modified Frazier teaches the device of claim 10, wherein the enclosure has an enclosure surface, and the nucleation sites include surface features formed on the enclosure surface (e.g. Figs. 1 thus enclosed, and it is considered that any surface feature, e.g. the groove at either end of the membrane and associated protruding edges, would suffice for a nucleation site).
Regarding claim 14, the modified Frazier teaches the device of claim 1, wherein: the elastic membrane has a profile (e.g. Fig. 1a); and the fluid lens further comprises a support structure (¶107) configured to:
retain the elastic membrane under tension, and allow modification of an optical property of the fluid lens by allowing an adjustment of the profile of the elastic membrane (¶107).
Regarding claim 15, the modified Frazier teaches the device of claim 14, wherein the fluid is a thixotropic fluid (¶134), and a viscosity of the fluid is reduced during the adjustment of the profile of the elastic membrane (inherent to the definition of thixotropy is a reduction of viscosity during shear of the fluid).
Regarding claim 17, Frazier teaches a method, comprising: 
assembling a fluid lens assembly (Fig. 1a) including a substrate (10) and an elastic membrane (12) (¶103), the fluid lens assembly having an enclosure at least partially enclosed by the substrate and the elastic membrane (Fig. 1a), the enclosure having an interior surface (Fig. 1a); and 
introducing a lens fluid into the enclosure to form a fluid lens (¶103), wherein the lens fluid includes a thixotropic fluid (¶134).
Frazier does not explicitly show the fluid includes particles.
Everaerts explicitly shows a variable optical device utilizing thixotropic optical fluids including thixotropic additives particles such as silica (p. 8, ll. 20-32; cf. Applicant’s specification ¶65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized thixotropic silica in the fluid of Frazier for the purpose of tuning the viscosity of the fluid lens and thus stabilizing the shape when the fluid is still in view of its thixotropic properties.
Regarding claim 18, the modified Frazier teaches the method of claim 17, but does not explicitly show wherein the lens fluid comprises an amount of the particles that is effective to appreciably reduce bubble formation within the lens fluid.
The modified Frazier does not explicitly disclose the function that bubble formation is appreciably reduced. Nevertheless, it is considered that this function would be achieved with high probability by utilizing the thixotropic fluid of the modified Frazier, since all the structural and compositional requirements of the claim have been met. One of ordinary skill in the art would be motivated to routinely experiment with the concentration of the thixotropic additive toward achieving stability, and thus achieve the a quality optical result free of distortion due to bubbles.
Regarding claim 19, the modified Frazier teaches the method of claim 17, and further discloses wherein assembling the fluid lens assembly includes forming a plurality of nucleation sites on the interior surface of the enclosure (¶132, grooves; it is further considered that any interface between liquid and solid naturally functions as a nucleation site, and that a high density of interface such as a groove would function preferentially therefore).
Regarding claim 20, the modified Frazier teaches the method of claim 19, further comprising forming a number of nucleation sites (¶132, grooves; it is further considered that any interface between liquid and solid naturally functions as a nucleation site, and that a high density of interface such as a groove would function preferentially therefore).
The modified Frazier does not explicitly disclose the function that bubble formation is appreciably reduced. However, absent any criticality of the recited number and (as best understood) the degree of appreciable reduction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the features of the modified Frazier would function as nucleation sites and thus be reasonably expected to fulfill the claimed function.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Frazier as applied to claim 1 above, and further in view of Nair (US 20070187242 A1).
Regarding claim 4 and 5, the modified Frazier teaches the device of claim 1, and explicitly shows wherein the particles comprise nanoparticles (Everaerts, “silica, associative thickeners or nanoparticles”).
The modified Frazier does not explicitly show silica nanoparticles.
Nair teaches electro-optical modulating devices that include electro-optical imaging fluid composed of an oil (¶36, silicone oil) and dispersed silica nanoparticles (¶48, silica including 0.1nm sizes i.e. nanoparticles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used hydrophobic silica in the silicone oil of the modified Frazier according to the teachings of Nair for the purpose of stabilizing the imaging fluid (Nair, ¶46).
Regarding claim 6, the modified Frazier teaches the device of claim 1, but does not explicitly show wherein the particles have a hydrophobic surface.
Nair teaches electro-optical modulating devices that include electro-optical imaging fluid composed of an oil (¶36, silicone oil) and dispersed particles (¶48, hydrophobic silica including 0.1nm sizes i.e. nanoparticles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used hydrophobic silica in the silicone oil of the modified Frazier according to the teachings of Nair for the purpose of stabilizing the imaging fluid (Nair, ¶46).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Frazier as applied to claim 1 above, and further in view of Smyth (US 20190302479 A1, effective under 35 U.S.C. 102(a)(1)).
Regarding claim 16, the modified Frazier teaches the device of claim 1, but does not explicitly show wherein the device is an eyewear device that comprises a frame configured to support the fluid lens.
Smyth explicitly shows an eyewear device (Fig. 3, ¶51) that comprises a frame (302) configured to support the fluid lens (¶51, “The optical lens assembly(ies) 304 may be or include, for example, any of the optical lens assemblies or subassemblies described in this disclosure.” and ¶44, Figs. 1 and 2, detailing the fluid lens composition, including similar materials as disclosed by Frazier and Everaerts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the fluid lens of the modified Frazier in the eyewear of Smyth and thus attained a predictably adjustable focus eyewear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872